Citation Nr: 9935558	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.

2.  Entitlement to an increased (compensable) evaluation for 
multiple scars of the lower extremities, residuals of leech 
bites.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD causes total occupational and social 
impairment.

3.  The veteran's scars do not cause limitation of function 
of the lower extremities and they are not tender and painful 
on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).

2.  The criteria for an increased (compensable) evaluation 
for multiple scars of the lower extremities, residuals of 
leech bites, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7804, 7805.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his 30 percent evaluation for PTSD 
and his noncompensable evaluation for scars should be 
increased to more appropriately reflect the severity of his 
symptomatology.  At his April 1998 RO hearing, the veteran 
testified that he had insomnia, a hot temper, nightmares, and 
trouble dealing with people.  He said he had last worked a 
few months before the hearing as a carpenter for a 
construction company, but that he was fired because his 
insomnia was causing him to be late for work.  Moreover, he 
reports that he had leg weakness resulting from an incident 
where he was pinned down by the enemy in a Vietnamese swamp 
and he was hit with shrapnel and leeches attacked his legs.  
He contends that the VA has never properly diagnosed this 
condition, despite several VA medical examinations.

The Board recognizes the veteran's contentions; however, the 
preliminary issue is whether he has submitted well-grounded 
claims, and if so, whether the VA has properly assisted him 
in the development of his claims.  Considering the veteran's 
contentions, the Board finds his claims plausible and capable 
of substantiation and therefore well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
the RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal.  Therefore, no further 
assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

1.  PTSD

The RO service connected the veteran's PTSD in May 1986 and 
he is currently evaluated at 30 percent.  A 30 percent 
evaluation is warranted for PTSD causing occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation is warranted for PTSD causing occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The veteran was first diagnosed for PTSD in March 1986 at a 
VA medical examination.  On mental status examination, the 
veteran was alert, generally pleasant and cooperative with 
the examiner.  He denied depression, delusions, 
hallucination, and suicidal or homicidal ideation.  However, 
he experienced nightmares, increased startle reaction, and 
intrusive recollections of events that happened in Vietnam, 
such as the death of friends, the destruction of villages, 
and an incident where a Vietnamese woman grabbed his weapon 
and it went off and killed a child.  He was divorced once at 
the time of this examination, and he was still living with a 
second wife.  The examiner diagnosed chronic PTSD, and the 
veteran's functioning was assessed as fair to good.

An October 1996 VA Diagnostic Summary states that the veteran 
had a Global Assessment of Functioning (GAF) score of 70.  
The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), indicates that a GAF score of between 61 
and 70 reflects some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  However, the 
report also reflects that the veteran had attempted suicide 
by a self-inflicted gunshot wound.

In November 1996, VA outpatient treatment records show that 
the veteran complained of insomnia manifesting itself since 
his time in Vietnam.  The examiner diagnosed PTSD, alcohol 
abuse, and dysthymia.

The veteran underwent a VA mental disorders examination in 
February 1997 and he reported that he had worked at ski lodge 
maintenance for one year, at a factory for six months, and 
that he had been self-employed painting houses and working in 
construction.  He said he had a daughter and a son and was 
divorced from his second wife because he had too many 
nightmares and he wanted to be alone.  He indicated that he 
had suicidal thoughts but no intent on acting on them.  He 
also could not concentrate and had auditory hallucinations of 
fellow servicemen calling for help.  He reported flashbacks, 
a quick temper, and he said he was sleeping with a gun.  The 
examiner stated that the veteran was depressed, and that his 
judgment and insight were impaired.  The veteran's GAF was 
assessed at 65 to 70.

At a PTSD examination by the VA in April 1998, the veteran 
reported that he had difficulty falling and staying asleep, 
irritability with outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  He also stated that he worked off and on as a 
painter when he liked it, although the Board observes that 
the examiner did not feel that this constituted gainful 
employment.  His mood was somewhat depressed, but his affect 
was appropriate.  He denied suicidal or homicidal ideation 
and hallucinations, but he was delusional and said that 
people were "out to get him."  His judgment and insight 
were impaired.  The examiner assessed his GAF at 45.  
According to the DSM-IV, a GAF of 45 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

The veteran underwent outpatient treatment in a psychological 
therapy program called Transcend from January 1997 to May 
1998 at the VA Medical Center in Cleveland, Ohio.  In May 
1997, he complained of ongoing sleeplessness, but the 
examiner felt that the veteran was objectively more 
comfortable than he had been in the past.  The veteran 
reported that his spiritual life was "getting better and 
better. . . more people are coming into my life than ever 
before . . . [and] I'm not fighting it."  However, the 
veteran was seen urgently for concerns about suicidal 
thoughts in June 1997.  The examiner said the veteran's PTSD 
symptoms had intensified in the context of his therapeutic 
work.  The veteran missed a Transcend appointment in July 
1997 because of a conflicting appointment for a job 
interview.  Later that month, he left a message with group's 
psychologist that he had secured a new job and he would be in 
next week's group.  The following week, he complained of 
sleep deprivation, and he denied the use of illicit 
substances.  He stated that he had been missing aftercare, 
and that he had been fired from a job for being late.  He 
said he worked long hours, went to sleep late, and then 
overslept.  In August 1997, the veteran called to cancel an 
appointment with a VA psychiatrist because he was 
"babysitting."  The next week, he said he had missed a 
group session because he had taken friends to Cedar Point.  
He reported he was living with his son, and although there 
was tension between them, he was "handling it."  In 
September 1997, the veteran had consolidated sleep for about 
four hours a night.  He was working again by that time, and 
his mood was "clearly improved."  He stated that he was 
"working a lot that involve[d] traveling," and the veteran 
was excused from the group in January 1998 until the end of 
the month due to work related demands.

At an April 1998 RO hearing, the veteran described his 
symptoms as insomnia, a hot temper, nightmares, and an 
inability to deal with people.  He said that he did not know 
if the Transcend program had helped him, but it had allowed 
him to "get some things off [his] chest," such as leaving 
his fellow servicemen behind and always blaming himself, even 
though he could not help them.  He indicated that his last 
job was a few months before the hearing as a carpenter for a 
construction company, but that he had been fired because he 
could not show up on time as the result of his insomnia.  He 
told the hearing officer that he slept with a gun, that he 
lived alone, and that his last marriage ended because of his 
anger and temper.

Based on the veteran's testimony, the records from his 
therapy in the Transcend program, and recent VA examinations, 
the Board concludes that a 100 percent evaluation is 
warranted for his PTSD.  The veteran's representative has 
indicated that the Board should direct its attention to the 
April 1998 GAF score of 45, which shows that the veteran is 
seriously and obviously dysfunctional.  Indeed, the most 
probative evidence that the veteran's evaluation should be 
increased is the April 1998 GAF score.  The veteran has 
reported symptoms including insomnia, nightmares, 
hypervigilance, intrusive thoughts, and an increased startle 
reaction.  These symptoms have been confirmed by objective 
findings and the April 1998 GAF score.  Moreover, recent VA 
examinations have shown that the veteran's judgment and 
insight are impaired.  The veteran has also reported suicidal 
ideation, and severe obsessional rituals.  Although he has 
had periods of employment, the veteran was not working at the 
time of April 1998 hearing, and the examiner in April 1998 
stated that he did not believe that the veteran's work 
constituted gainful employment.  In light of these findings 
and the most recent GAF score of 45, the Board finds that a 
100 percent evaluation is warranted for the veteran's PTSD.


2.  Multiple scars of lower extremities

The RO service connected the veteran's scars in November 1976 
and it evaluated them at zero percent under Diagnostic Code 
7805.  That regulation provides that scars should be rated 
under the limitation of function of the part affected, in 
this case the lower extremities.

A May 1972 medical report by Paul E. Roth, M.D., reflects 
that the veteran had a number of leeches on his legs during 
Vietnam.  Since then, there were indurated, verrucous-like 
lesions present, which were painful and did not respond to 
medication.  Dr. Roth took a biopsy and he diagnosed benign 
pseudo-epitheliomatous hyperplasia.

The veteran reported during a December 1985 RO hearing that 
during a firefight in Vietnam, he was pinned down in a swamp, 
and he suffered shrapnel wounds to his legs, which were 
attacked by leeches.  The veteran reported that he had 
weakness in his legs ever since Vietnam, and that he had 
swelling.  He said that VA examiners had been unable to 
discern any problem with his legs, so he was forced to seek 
private treatment from Dr. Roth.

During a March 1986 VA medical examination, the examiner 
reported that essentially the veteran did not have scars on 
his lower extremities or if he had them, they were very 
slight.  With the veteran's pants off and in the supine 
position, it was difficult for the examiner to substantiate 
or identify the claim of multiple shrapnel wound scars.  The 
examiner could see only one small area just below the 
veteran's left knee and the calf below the left knee which 
might have been a shrapnel wound scar.  Although the veteran 
pointed out several areas where he said the heads of leeches 
had been removed, the examiner indicated that he could not 
identify any scarring.  The veteran had no swelling or 
inflammation of either leg, and there was no evidence of 
venous or lymphatic obstruction of the lower legs.  The 
examiner stated, "I must admit that I was not too much 
impressed by the symptomatology that the veteran offers.  It 
is my opinion that it is not of any disabling nature as the 
result of the veteran's claimed multiple scars of his lower 
extremities and residuals of his alleged infected leech 
bites."

A February 1996 VA skin examination reflects that the veteran 
had a half-inch vertical scar, which was superficial and non-
tender, on the medial aspect of the right knee.  On the 
medial aspect of the upper third of the right leg was a 
three-quarter inch scar which was also superficial and non-
tender.  On the posterior aspect there was approximately a 
half-inch vertical scar which was superficial and non-tender.  
On the left leg on the posterior aspect there were two 
approximately three-quarter inch vertical scars which were 
superficial and non-tender.  The examiner diagnosed 
superficial and non-tender scars on both legs as the 
residuals of shrapnel fragment wounds.

An August 1997 VA progress note reflects that the veteran was 
seen for chronic pain in his legs.  The veteran was irritated 
at being told that nothing was wrong with his legs.  An EMG 
was negative for radiculopathy.  X-rays showed minimal 
arthritis of the lumbar spine, but nothing for the legs.  The 
veteran insisted that his pain was directly caused by leeches 
imbedded in his lower legs in Vietnam.  He said his legs no 
longer swelled, and the examiner noted that there was no 
swelling or edema.  The examiner stated that there was no 
known etiology for the pain reported by the veteran.

During an April 1998 RO hearing, the veteran stated that he 
had two or three scars on his left leg that became irritated, 
and five or six scars on his right leg.  He said that VA 
doctors were unable to find anything wrong.  He had pain in 
his legs from the shrapnel, and X-rays showed that there was 
no longer any shrapnel in his legs.  He also reported he had 
problems wearing long clothes and in warm weather, and that 
his scars oozed sometimes.

However, the Board is unable to discern any current objective 
medical evidence that the veteran is suffering from 
limitation of function of the legs.  Although the private 
medical report from Dr. Roth shows that the veteran had leech 
bites that were painful, the February 1996 VA skin 
examination showed that the scars were superficial and non-
tender.  The examiner in March 1986 specifically stated that 
the veteran's leg symptomatology was not disabling.  There is 
no competent medical evidence of record that the veteran has 
weakness of the legs or swelling, and there was no swelling 
or edema noted in the February 1996 examination.  Although 
the veteran contends that he has leg pain and swelling, as a 
layperson he is not qualified to offer an opinion on a matter 
involving a medical determination.  Moreover, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Thus, even accounting for the 
May 1972 private report, a compensable evaluation is not 
warranted by the symptomatology documented by contemporaneous 
competent medical evidence of record.  Thus, the Board finds 
that a noncompensable evaluation more appropriately comports 
with the objective medical evidence.

The Board will also consider evaluating the veteran's scars 
under any other relevant regulations, in this case Diagnostic 
Code 7804.  This regulation provides that scars, superficial, 
tender and painful on objective demonstration, warrant a 10 
percent evaluation.  However, the February 1996 VA 
examination showed that the veteran's scars were superficial 
and non-tender.  Thus, a 10 percent evaluation is not 
warranted under Diagnostic Code 7804.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a 100 percent evaluation for PTSD is 
granted.

Entitlement to an increased (compensable) evaluation for 
multiple scars of the lower extremities, residuals of leech 
bites, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

